Case 1:20-cv-00658-LMB-IDD Document 33 Filed 09/09/20 Page 1 of 1 PageID# 235


                         IN THE UNITED STATES DISTRICT COURT FOR THE
                                EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

BLUE FLAME MEDICAL LLC,

                Plaintiff,                                   l:20-cv-658(LMB/IDD)
        V.



CHAIN BRIDGE BANK,N.A., etal.

                Defendants.
                                                   ORDER


        A Fed. R. Civ. P. 16(b)PRETRIAL CONFERENCE will be held on Wednesday, September 30.
2020 at 11:00 a.m. before a magistrate judge.' The parties shall confer before this conference to consider
the claims, defenses, possibilities ofa prompt settlement or resolution ofthe case, trial before a magistrate
judge, to arrange for the disclosures required by Rule 26(a)(1), and to develop a discovery plan which will
complete discovery by Friday, January 15. 2021. A party may not exceed five(5)non-party, non-expert
witness depositions and may not serve on any other party more than thirty (30) interrogatories, including
parts and subparts, without leave of court. Proposed discovery plans must be filed by the Wednesdav one
week before the Rule Ibfb") pretrial conference.

        Any party required to file an answer must do so within twenty(20)days.

        The FINAL PRETRIAL CONFERENCE will be held on Thursday,Januarv 21.2021 at 10:00 a.m.

        The parties must electronically file on or before the final pretrial conference the Rule 26(a)(3)
disclosures and a list of the exhibits to be used at trial, a list of the witnesses to be called at trial and a
written stipulation of uncontested facts. The exhibits themselves or a copy should be exchanged with
opposing counsel before the conference. Objections to exhibits must be filed within 10 days after the
conference; otherwise the exhibits shall stand admitted in evidence. The original exhibits shall be delivered
to the clerk as provided by Local Rule 79(A). Exhibits not so disclosed and listed will not be permitted at
trial except for impeachment or rebuttal, and no person mav testify whose identitv. being subiect to
disclosure or timelv requested in discovery, was not disclosed in time to be deposed or to permit the
substance of his knowledge and opinions to be ascertained. The trial of this case will be set for a day
certain, within 4-8 weeks ofthe final pretrial conference.

        Discovery may begin as of receipt of this Order.

     PERSONAL IDENTIFIERS MUST BE REDACTED FROM ALL PUBLICLY FILED
PLEADINGS AND EXHIBITS IN ACCORDANCE WITH LOCAL RULE 7(C).


September ^ ,2020
Alexandria, Virginia
                                                                                   /s/
                                                                 Leonie M. Brinkema
                                                                 United States District Judge




  This conference need not be in person and can be conducted by telephone conference.
